DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lighting device”, “illuminator”, “power regulator”, “floodlights”, “lamp” and “wind farm booster station” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a natural phenomenon of “the migration season of migratory birds”. Please MPEP 2106 for more details regarding patent subject matter eleigibility.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is considered a “use” claim. According to MPEP 2173.05(q), “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.”  Therefore, this claim is deemed indefinite. Claims 10 and 14 are rejected the same because they depend upon claim 9. Claim 15 is rejected the same because it depends upon claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kovarik et al. (US 20170164603 A1).

Regarding claim 1, Kovarik discloses a lighting device for reducing bird strikes (abstract: A system and method for driving geese away from an area employs predetermined random illuminations of particular wavelength light directed in a fashion that repels geese), comprising an illuminator (fig. 3, 5-6 a light generating device 10), wherein the illuminator emits red light with a wavelength of 620-750 mm ([0075] While any type of light can be employed in various versions of the present invention red. It is inherent that red light has a wavelength of range of 620 to 750 nm).

Regarding claim 2, Kovarik discloses the lighting device for reducing bird strikes according to claim 1, further comprising a power regulator for regulating the working power of the illuminator (claim 14, [0021] In other embodiments, the system and method employ flashing light patterns that are adjustable to change in intensity and/or duration, or in the pattern of light pulses, in an unpredictable and random manner, in contrast to some prior art systems. [0031] Certain embodiments of the present invention permit one to pre-program a lighting pattern, intensity, direction, color, duration etc. especially with these characteristics being random and unpredictable in nature.).

Regarding claim 3, Kovarik discloses the lighting device for reducing bird strikes according to claim 1, wherein the illuminator is an LED lamp ([0018] preferably employing LED lighting elements).

Regarding claim 4, Kovarik discloses the lighting device for reducing bird strikes according to claim 2, wherein the illuminator is an LED lamp ([0018] preferably employing LED lighting elements).

Regarding claim 5, Kovarik discloses the lighting device for reducing bird strikes according to claim 3, wherein the LED lamp works in a flickering manner ([0019] In various embodiments, the lighting elements are designed or programmed to flash intermittingly, preferably at random time periods varying from about one second intervals to about 120 second intervals, more preferably between about 5 seconds and about 24 seconds, and most preferably between about 10 seconds and about 35 seconds. Even more preferably the sequence of flashing varies so that geese do not grow accustomed to a steady rhythmic blinking of flashing of lights.).

Regarding claim 6, Kovarik discloses the lighting device for reducing bird strikes according to claim 4, wherein the LED lamp works in a flickering manner ([0019] In various embodiments, the lighting elements are designed or programmed to flash intermittingly, preferably at random time periods varying from about one second intervals to about 120 second intervals, more preferably between about 5 seconds and about 24 seconds, and most preferably between about 10 seconds and about 35 seconds. Even more preferably the sequence of flashing varies so that geese do not grow accustomed to a steady rhythmic blinking of flashing of lights.).

Regarding claim 7,  Kovarik discloses a method for reducing bird strikes in a wind farm, comprising: disposing floodlights at four corners of a wind farm booster station and at a place in which outdoor equipment needs illumination, wherein the floodlights are inclined downward (fig. 3, 5-6 a light generating device 10; [0020] For example, birds of prey, such as hawks, eagles, etc. have a different spectrum of vision than do ducks and geese, and thus, in certain environments, e.g. in the area of wind turbines, where such birds of prey are often killed, such particularly designed and positioned lighting systems of the present invention can be used to prevent bird mortalities. [0074] Another aspect of the present invention is to locate the systems as described herein in airport environments to lessen the occurrence of collisions with birds, and particularly with geese. Similar approaches could be adapted for stationary obstacles, too—such as skyscrapers or wind turbines—to help reduce collisions. Therefore, based on [0020] and [0074], it is implied that that multiple light generating devices are positioned around a wind farm to help reduce bird collisions and prevent bird mortalities. Fig. 6 illustrates the lights are inclined downward. [0075] In preferred embodiments, lights 10 can be directed at very low angles (i.e. “inclined downward”) across the surface); the floodlights emit red light with a wavelength of 620-750 mm during operation ([0075] While any type of light can be employed in various versions of the present invention red. It is inherent that red light has a wavelength of range of 620 to 750 nm).

Regarding claim 12,  Kovarik discloses the method for reducing bird strikes in a wind farm according to claim 7, wherein the floodlights are LED floodlights ([0018] preferably employing LED lighting elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik et al. (US 20170164603 A1) as applied to claim 8 above, and further in view of Khawam (US 20180000062 A1) and Johnson (US 5343652 A).

Regarding claim 8, Kovarik discloses the method for reducing bird strikes in a wind farm according to claim 7, but does not expressly disclose it further comprising: adjusting the lighting of the floodlights at 10-200 W according to different weather conditions and lighting requirements. Although, claim 11 of Kovarik teaches the light emitting device includes a light sensor operatively associated with the light emitter, said light sensor being activated when ambient illumination reaches a predetermined minimum.
However, Kovarik does not expressly disclose adjusting the lighting of the floodlights at 10-200 W.
Khawam, from a similar field of endeavor, teaches adjusting the lighting of the floodlights according to different weather conditions and lighting requirements ([0122] Preferably, the LED lights 1500 flash on the fluorescent translucent pane designs 1520 at frequencies of 1 to 3 HZ. This should significantly increase the visibility of the panes and that of the building to birds at any time of day or night. The lights 1500 can be installed in series and programmed to switch on and off at a prescribed time of day or turned on and off manually. The lights 1500 can also be controlled by a daylight sensor (not shown) that switches them on and off without any human input. The lights 1500 can alternatively be individually installed and not connected to other lights 1500.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to adjust the lighting of the floodlights according to different weather conditions and lighting requirements as suggested by Khawam in the system taught by Kovarik in order to deter bird strikes (as suggested in [0002] of Khawam).
However, Kovarik in view of Khawam does not expressly disclose, adjusting the lighting of the floodlights at 10-200 W.
Johnson, from a similar field of endeavor, teaches adjusting the lighting of the floodlights at 10-200 W (claim 5 and col 5 ln 13-37: the laser beam has a wavelength in the infrared, visible or ultraviolet range and has a power in the range of about 2 to 1000 watts.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to adjust the lighting of the floodlights at 10-200 W as suggested by Johnson in the system taught by Kovarik in view of Khawam in order to deter pest (as suggested in the abtract of Johnson).

Regarding claim 9, Kovarik in view of Khawam and Johnson teaches the method for reducing bird strikes in a wind farm according to claim 8, wherein the floodlights are principally used for night lighting during the migration season of migratory birds, i.e., the floodlights need to illuminate at 100-150 W at clear nights and 30-50 W at foggy nights (Kovarik [0003] In recent years, due to changes in land use, climate changes, and cultural practices, populations of several avian species, including the Canadian Goose, has increased. Associated with this increase in population, is damage to property as well as increased risks to human health and safety. Although these problems are on the rise, the number of management options available to control birds has been limited to non-lethal approaches. There are two types of Canadian geese that cause problems for residents, golf courses, public parks, airports, etc.—resident geese and non-resident geese. Resident geese have a small territory that they habituate annually and they do not migrate to Canada. Non-resident geese migrate to Canada annually. Geese will usually, at night, rest on the water, away from land predators, and spend a majority of their night resting on the water where it is safe.).

Regarding claim 10, Kovarik in view of Khawam and Johnson teaches the method for reducing bird strikes in a wind farm according to claim 9, wherein the migration season of migratory birds is from the beginning of March to the end of May, and from late August to the end of November (Kovarik [0003] In recent years, due to changes in land use, climate changes, and cultural practices, populations of several avian species, including the Canadian Goose, has increased. Associated with this increase in population, is damage to property as well as increased risks to human health and safety. Although these problems are on the rise, the number of management options available to control birds has been limited to non-lethal approaches. There are two types of Canadian geese that cause problems for residents, golf courses, public parks, airports, etc.—resident geese and non-resident geese. Resident geese have a small territory that they habituate annually and they do not migrate to Canada. Non-resident geese migrate to Canada annually. Geese will usually, at night, rest on the water, away from land predators, and spend a majority of their night resting on the water where it is safe.).

Regarding claim 11, Kovarik in view of Khawam and Johnson teaches the method for reducing bird strikes in a wind farm according to claim 8, wherein the floodlights are each inclined downward by 60 degrees (Kovarik Fig. 6 illustrates the lights are inclined downward. [0075] In preferred embodiments, lights 10 can be directed at very low angles (i.e. “inclined downward”) across the surface).

Regarding claim 13, Kovarik in view of Khawam and Johnson teaches the method for reducing bird strikes in a wind farm according to claim 8, wherein the floodlights are LED floodlights (Kovarik [0018] preferably employing LED lighting elements).

Regarding claim 14, Kovarik in view of Khawam and Johnson teaches the method for reducing bird strikes in a wind farm according to claim 9, wherein the floodlights are LED floodlights (Kovarik [0018] preferably employing LED lighting elements).

Regarding claim 15, Kovarik in view of Khawam and Johnson teaches the method for reducing bird strikes in a wind farm according to claim 10, wherein the floodlights are LED floodlights (Kovarik [0018] preferably employing LED lighting elements).

Regarding claim 16, Kovarik in view of Khawam and Johnson teaches the method for reducing bird strikes in a wind farm according to claim 11, wherein the floodlights are LED floodlights (Kovarik [0018] preferably employing LED lighting elements).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/               Examiner, Art Unit 2684                                                                                                                                                                                         
						/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684